Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that the Applicant has disclosed unclaimed subject matter which may aid in overcoming the rejections below. Specifically, the Applicant describes in Paragraphs [0080-0083] a heat recovery portion (53) which extends from the fluid outlet loop (54) towards an upstream portion of the motor (11) which passes through both the drive shaft (21) of the fan (20) and the output shaft (14) of the electric motor, as shown in Figure 2. Determination of patentability of future amendments submitted by the applicant based upon the above aforementioned disclosure will require further search and consideration of those amendments as filed. 

Claim Objections
Claim 10 objected to because of the following informalities:  “the rear portion of the fuselage” should be “the rear fuselage portion”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, & 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180057181 to Yao in view of US 20190145318 to Foutch.
(a) Regarding claim 1: 
(i) Yao discloses an aircraft engine assembly (boundary layer ingestion fan 106/300, Figs 1/2/4-6) comprising: 
an electric motor (power source 314, Par 0035); 
a fan (fan 304) configured to be driven in rotation by the electric motor and downstream of the electric motor (Par 0034, Fig 4); 
an exhaust cone (tail cone 326) downstream of the fan (Fig 4); and
a nacelle (nacelle 306) surrounding at least the fan and a portion of the exhaust cone (Fig 4) that forms, with the nacelle, an air flow conduit (nozzle 328, Fig 4, Par 0037) of the engine assembly.
(ii) Yao does not explicitly disclose: 
a cooling system having at least one channel, 
the channel having a heat sink portion arranged in the exhaust cone downstream of the fan and configured to effect thermal exchanges with a wall of the exhaust cone.
(iii) Foutch is also in the field of heat exchangers (see title) used in aircraft (Par 0003) and teaches a cooling system (heat exchangers 100/200, Par 0024, Fig 2) having: 
at least one channel (“cooling conduit”, Par 0084), 
the channel having a heat sink portion (fluid containment conduit 152 of heat exchangers 100/200, Pars 0032/0035, Fig 7) arranged in an exhaust cone (aerodynamically shaped surface 112 of turbine housing 30, Par 0026, Fig 2) downstream of a fan (fan 22, Fig 2) and configured to effect thermal exchanges with a wall of the exhaust cone (Par 0035).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aircraft engine assembly as disclosed by Yao with the above aforementioned cooling system as taught by Foutch for the purpose of cooling the electric motor (cooled component, Par 0002). 
(b) Regarding claim 2: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat sink portion of the channel is arranged against the wall of the exhaust cone (Foutch: Figs 2/7).
(c) Regarding claim 3: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel forms a closed circuit (Foutch: closed loop, Par 0002).
(d) Regarding claim 4: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel is configured to convey a coolant fluid from the exhaust cone to the electric motor, then back to the exhaust cone (the electric motor of Yao is located forward of the exhaust cone and the heat exchanger of Foutch is located in the exhaust cone; as the cooling fluid of Foutch is 
(e) Regarding claim 5: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat sink portion of the channel is arranged in loops inside the exhaust cone (Foutch: Figs 4-6).
(f) Regarding claim 7: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the channel has a heat recovery portion configured to cool at least a portion of the engine assembly (as the teaches of Foutch were incorporated into the disclosure of Yao to cool the electric motor of Yao, there must be some portion of the channel of the proposed combination which recovers heat from the electric motor).
(g) Regarding claim 9: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches wherein the heat recovery portion is configured to cool at least the electric motor and/or the drive shaft of the fan (Foutch: cooled component, Par 0002; see rejection of claim 7).
(h) Regarding claim 10: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) The proposed combination further teaches a rear portion (aft end 18, Figs 2/4) of an aircraft (Yao: aircraft 10) comprising: 
a rear fuselage portion (Yao: aft end 18 of fuselage 12, Figs 1/2/4) and at least one aircraft engine assembly according to claim 1 (see rejection of claim 1 above, Yao: Figs 1/2/4), 
wherein at least one portion of the electric motor is positioned in the rear portion of the fuselage (Yao: Fig 4).
(i) Regarding claim 11: 
(i) The proposed combination teaches the rear portion according to claim 10. 
(ii) The proposed combination further teaches an aircraft (aircraft 10) including a rear portion according to claim 10 (see rejection of claim 10 above). 

Claim 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180057181 to Yao in view of US 20190145318 to Foutch in further view of US 9677819 to Lee.
(a) Regarding claim 6: 
(i) The proposed combination teaches the engine assembly according to claim 1. 
(ii) Foutch is silent regarding which loops may be a fluid inlet or fluid outlet loop and therefore the proposed combination does not explicitly teach wherein the heat sink portion of the channel has a coolant fluid inlet loop positioned towards the fan and a coolant fluid outlet loop positioned towards an extremity of the exhaust cone opposite the fan.
(iii) Lee is also in the field of heat exchangers (see title) and teaches: 
a channel comprising a heat sink portion (refrigerant tubes 24/26) formed in loops (Figs 4/6), 
wherein the heat sink portion of the channel has a coolant fluid inlet loop (loops 54/44, Fig 6) positioned on an inlet side, and 
a coolant fluid outlet loop (loops 51/41) positioned on the side opposite the inlet loop (Figs 2/6). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the channel as taught by the proposed combination the configuration as taught by Lee for the purpose of providing a heat exchanger having a simple structure, improved heat exchange performance, and compactness (Col 22 Lns 39-42). 
(b) Regarding claim 8: 
(i) The proposed combination teaches the engine assembly according to claim 6. 
(ii) The proposed combination further teaches wherein the channel has a heat recovery portion (Lee: tube portions 46/56, Fig 6) configured to cool at least a portion of the engine assembly (Foutch: cooled component, Par 0002), and wherein the heat recovery portion is configured to convey the coolant fluid from the coolant fluid outlet loop of the heat sink portion to the coolant fluid inlet loop of the heat sink portion (Foutch: closed loop, Par 0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745